Opinion issued May 7, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-11-00481-CR
                           ———————————
                      JOHN FURNACE, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



              On Appeal from the 412th Judicial District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 63237


                         MEMORANDUM OPINION

      Appellant, John Furnace, Jr., has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued an opinion in the appeal. See TEX. R. APP. P.
42.2(b). The Clerk of this Court has sent a duplicate copy to the trial court clerk.

See TEX. R. APP. P. 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2